DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 21 April 2022 has been received and considered.
Claims 1-27 are pending.
This Action is Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10, 12-14, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Feijoo et al. (US 20180373862) in view of Wu (US 20140222780).
As per claims 1, 14, and 27, Feijoo et al. discloses a medium, method and digital identity network interface system comprising: a communications module; a processor coupled with the communications module; and a memory coupled to the processor and storing processor-executable instructions which, when executed by the processor, configure the processor to: receive, via the communications module and from a requesting device, a signal representing a digital identity request, the digital identity request including identifying data of a subject and defining one or more scopes associated with the request (see paragraphs [0030]-[0031] where the relying party submits a request with the subject and scopes associated with the request to the central identity system’s common API); 
generate a query based on the scopes by translating at least one of the scopes into a query having a query format associated with a digital identity network, the digital identity network storing data associated with a plurality of users; send, via the communications module, a signal representing the query to the digital identity network (see paragraphs [0032]-[0035] where the requests is transformed to query the digital identity network); and 
obtain identity data associated with the subject from the digital identity network based at least on the identifying data of the subject and according to the query (see paragraphs [0035]-[0036]).
While Wu discloses defining one or more scopes associated with a digital identity request based on types of identity data that the requesting device is permitted to request (see paragraphs [0030]-[0035] as put forth above) and generally discloses the use of a user interface (see paragraph [0041]), there lacks an explicit recitation of provide, via the communications module and to a requesting device, a user interface that includes one or more interface elements for defining one or more scopes associated with a digital identity request based on types of identity data that the requesting device is permitted to request.
However, Wu teaches to provide, via the communications module and to a requesting device, a user interface that includes one or more interface elements for defining one or more parameters associated with a digital identity request based on types of identity data that the requesting device is requesting (see paragraphs [0235]-[0241] and Fig. 33 where the search interface allows for limiting based on type and various other parameters).
At a time before the effective filing date of the invention, it would have been obvious to use the search interface of Wu in the Feijoo et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow the requestor additional options for searching so as to receive the most relevant results.
As per claims 7 and 8, the modified Feijoo et al. and Wu system discloses release at least some of the identity data associated with the subject to the requesting device, wherein releasing at least some of the identity data associated with the digital identity request to the requesting device comprises: creating a session application programing interface configured to provide, to the requesting device, an identity token that includes at least a portion of the identity data as attributes of the identity token (see Feijoo et al. paragraphs [0035]-[0036]).
As per claim 10, the modified Feijoo et al. and Wu system discloses the digital identity request is received through an application programming interface provided by the digital identity network interface system (see Feijoo et al. paragraphs [0030]-[0036] the common API).
As per claims 12 and 13, the modified Feijoo et al. and Wu system discloses the user interface includes one or more interface elements for receiving input of one or more parameters associated with the digital identity request and wherein the query is generated based on the one or more parameters, wherein the one or more parameters are included in the one or more scopes associated with the digital identity request (see Feijoo et al. paragraphs [0029]-[0031] and [0041] and Wu paragraphs [0235]-[0241] and Fig. 33).
Claims 2-6, 9, 15-23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Feijoo et al. and Wu system as applied to claims 1 and 14 above, in view of Duggana et al. (US 20150237053).
As per claims 2 and 15, the modified Feijoo et al. and Wu system fails to explicitly disclose the signal representing the query causes the digital identity network to prepare a link and send the link to an authorization device associated with the subject, the link pointing to an online application associated with an authentication provider system.
However, Duggana et al. teaches a signal representing a query causes the digital identity network to prepare a link and send the link to an authorization device associated with the subject, the link pointing to an online application associated with an authentication provider system (see paragraphs [0067]-[0076] where a URL is provided to the owner when access is requested).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to send a link to an authorization device in the modified Feijoo et al. and Wu system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow the owner/subject of the identity data control over the release of the data thereby increasing the privacy of their data.
As per claims 3 and 16, the modified Feijoo et al., Wu, and Duggana et al. system discloses the identity data is obtained after successful authentication of the subject by the authentication provider system (see Duggana et al. paragraph [0076]).
As per claims 4 and 17, the modified Feijoo et al., Wu, and Duggana et al. system discloses the authorization device includes the requesting device (see Duggana et al. paragraphs [0067]-[0076] where any device can request access, including the owners device).
As per claims 5 and 18, the modified Feijoo et al., Wu, and Duggana et al. system discloses the link includes a uniform resource locator and wherein the online application is configured to authenticate the subject using credentials that are unavailable to the digital identity network interface system (see Duggana et al. paragraph [0076]).
As per claims 6 and 19, the modified Feijoo et al., Wu, and Duggana et al. system discloses the identity data is obtained by the digital identity network interface system after the subject has provided an input signal to the online application indicating consent to release the data (see Duggana et al. paragraphs [0067]-[0076] where the owner consents to the release of the data).
As per claims 9 and 22, the modified Feijoo et al., Wu, and Duggana et al. system discloses the session application programming interface is further configured to provide an access token to the requesting device, the access token permitting the requesting device to access at least a portion of the identity data not included as attributes of the identity token (see Feijoo et al. paragraphs [0030]-[0036] and Duggana et al. paragraph [0078]).
As per claims 20 and 21, the modified Feijoo et al., Wu, and Duggana et al. system discloses release at least some of the identity data associated with the subject to the requesting device, wherein releasing at least some of the identity data associated with the digital identity request to the requesting device comprises: creating a session application programing interface configured to provide, to the requesting device, an identity token that includes at least a portion of the identity data as attributes of the identity token (see Feijoo et al. paragraphs [0035]-[0036]).
As per claim 23, the modified Feijoo et al., Wu and Duggana et al. system discloses the digital identity request is received through an application programming interface provided by the digital identity network interface system (see Feijoo et al. paragraphs [0030]-[0036] the common API).
As per claims 25 and 26, the modified Feijoo et al., Wu, and Duggana et al. system discloses to provide a user interface to the requesting device, the user interface including one or more interface elements configured for receiving input of one or more parameters associated with the request and wherein the query is generated based on the one or more parameters, wherein the one or more parameters are included in the one or more scopes associated with the digital identity request (see Feijoo et al. paragraphs [0029]-[0031] and [0041]).
Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Feijoo et al. and Wu system (alone or in combination with Duggana et al.) as applied to claims 1 and 15 above, and further in view of Narasimhan (US 20180341915).
As per claims 11 and 24, the modified Feijoo et al. and Wu system (alone or in combination with Duggana et al.) fails to explicitly disclose the digital identity network includes a permissioned blockchain network.
However, Narasimhan teaches the use of a permissioned blockchain network (see paragraphs [0022] and [0029)).
At a time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include a permissioned blockchain network in the digital identity network of the modified Feijoo et al. and Wu (alone or in combination with Duggana et al.)  system.
Motivation to do so would have been to include data that cannot be altered or deleted (see Narasimhan paragraph [0022]).

Double Patenting
The nonstatutory double patenting rejection is withdrawn based on the Approved Terminal Disclaimer filed 21 April 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to controlling access to data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419